DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al. (US 2002/0021473). 

With regard to claim 1,  Kasahara et al. discloses apparatus included within an optical amplifier node (Figs. 2-3) , each amplifying component within the optical amplifier node taking the form of a fiber-based optical amplifier  (6a, 6b) using a pump source (128) for imparting gain onto an optical signal therethrough, the apparatus comprising
a modulator (11)  responsive to supervisory message data (from supervisory controller 12) for generating a modulation output signal applied as an input to a pump driver (128) of a first fiber-based optical amplifier (6a) within the optical amplifier node, forming a modulated pump output for amplifying the optical signal present within the first fiber-based optical amplifier, where the modulation appears as an envelope on the amplified optical signal [0079]; and
a demodulator  (11) coupled to a second fiber-based optical amplifier (6b)  within the optical amplifier node, the demodulator receiving as an input an electrical version of the received optical signal and recovering therefrom the supervisory message data superimposed on the received optical signal para [0056], demodulator receives from photoelectric  converter 121 and supplies it to supervisory controller 12, and (para. [0060], the supervisory signal is superimposed on the main signal)
With regard to claim 11, Kasahara discloses a method of communicating supervisory message data from a first optical amplifier node to a second optical amplifier node, including (para. [0065-0070])  :
receiving supervisory message data in digital form at the first optical amplifier node;
modulating a pump driver circuit with the received supervisory message data to create a modulated output;
applying the modulated output to a pump source associated with a first fiber-based amplifier within the first optical amplifier node, generating a pump output with a modulated optical power;
combining the modulated optical power with an optical signal present in the first fiber-based amplifier;
creating a modulated, amplified optical output from the first fiber-based amplifier; and
transmitting the modulated, amplified optical output to the second optical amplifier node.
With regard to claims 8 and 16, the optical signals are customer (data)  signals.
With regard to claim 10, the demodulator extracts the supervisory signal from the received signal using a filter (para. [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara as applied to claims 1 and 11 above, and further in view of Hamada (US 5,668,658).  Kasahara does not specifically disclose that the modulator comprises a binary FSK modulator for providing a sinusoidal waveform as an input to the pump driver for supervisory message data. However, in the same field of endeavor, Hamada teaches that supervisory signals are provided on an optical signal by converting the (binary) signal ALMi,  using a frequency shift keying (FSK) modulation scheme, with an oscillation wave of frequency fi, to a modulation of the laser driver. The laser driver drives a laser diode in accordance with the FSK modulated oscillation, and the laser diode emits pumping light to a doped fiber optical amplifier (Fig. 2 and 9rd col. lines 14-26). Choosing the modulation scheme taught by Hamada to superimpose the supervisory signal in the optical amplifier node and method of operation of Kasahara  results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make this combination because they would have recognized an FSK modulation scheme provides the desired function of superimposing the supervisory signal in a simple way and does not interfere with the normal operation of the amplifier (Hamada, 4th col. lines36-52).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara  as applied to claims 1 and 11 above, and further in view of Pettitt et al. (US 5,475,385). Kasahara does not disclose that the optical signal present within the first-fiber based optical amplifier comprises amplified spontaneous emission associated with introducing of a pump input. However, Pettitt in the same field of nd col. lines 60-64). Since the amplified spontaneous emission is near the signal frequency, it is easily detected and therefore one skilled in the art, e. g. an optical engineer, would have recognized that modifying Kasahara by modulating the amplified spontaneous emission light instead of a (data) signal light, would provide the function of superimposing a supervisory signal, even in the case when no data signal is present.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara and Hamada as applied to claims 1-2 and 11 above, and further in view of Maini, Handbook of Defence Electronics and Optronics Fundamentals, Technologies and Systems, Wiley  (2018).
With regard to claims 3-4, Kasahara does not disclose details of the FSK demodulator. However,  teaches in the related field of optical signal detection circuits, an FSK demodulator (p. 49, fig. 1.54 a pair of parallel signal paths,  two bandpass filters (one centered on  a first frequency “MARK” and one centered on a second frequency “SPACE”),  an envelope detector disposed at the output of each bandpass filter, and a threshold decision circuit (summation circuit and decision circuit) coupled to the outputs of each envelope detector and providing an output of the original message data.  The configuration taught fulfills the required function of FSK demodulation needed for the operation of the FSK demodulator of Hamada modifying the optical amplifier node of Kasahara.   Therefore, it would have been obvious to one skilled in the art, e. g. an optical or electrical engineer.
With regard to claim 6, it would have been obvious to one skilled in the art to include an on-chip module to store the pair of waveforms operating at the frequencies, for calibration of the device.
With regard to claims 5 and 7, a scaling component to adjust a power level of an envelope to maintain the optical signal power below a predetermined threshold level, e. g. to limit the maximum voltage beyond which circuit components fail,  was notoriously well-known in the art. Therefore, it .
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement filed on Feb. 12, 2020 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Deguchi (two references) disclose optical amplifier nodes with supervisory signal communication..
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ERIC L BOLDA/               Primary Examiner, Art Unit 3645